
	
		II
		111th CONGRESS
		2d Session
		S. 3890
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend section 310 of the Supplemental Appropriations
		  Act, 2009 to extend the period of time during which claims for retroactive
		  stop-loss special pay may be submitted, and for other
		  purposes.
	
	
		1.Time period for submission of
			 claims for retroactive stop-loss special pay
			(a)ExtensionSubsection (b) of section 310 of the
			 Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1871) is
			 amended by striking 1 year both places it appears and inserting
			 2 years.
			(b)Plan for
			 improved DOD information dissemination efforts
				(1)Plan
			 requiredIn the first report
			 submitted under subsection (h) of section 310 of the Supplemental
			 Appropriations Act, 2009 after the date of the enactment of this Act, the
			 Secretary of Defense shall include a plan describing Department of Defense
			 outreach and informational efforts to promote and increase awareness of the
			 retroactive availability stop-loss special pay under such section. The plan
			 shall include a timeline for full implementation of the plan.
				(2)Special
			 considerationsIn developing the plan, the Secretary shall
			 consider, at a minimum, the following:
					(A)Previous Department of Defense outreach and
			 informational efforts and how these efforts will be expanded and improved to
			 make eligible members of the Armed Forces and veterans aware of the
			 availability of retroactive stop-loss payments.
					(B)Department of Defense efforts to coordinate
			 with the Department of Veterans Affairs, veteran service organizations, and
			 other pertinent veteran groups to increase and improve outreach and awareness
			 of the availability of retroactive stop-loss payments.
					(3)ExplanationIn the report referred to in paragraph (1),
			 the Secretary shall describe how the Secretary addressed each of the special
			 considerations specified in paragraph (2). If the decision is made not to fully
			 implement one or more of the special considerations, the Secretary shall
			 explain why that decision was made.
				(4)Availability of
			 funds for costs of administration
					(A)In
			 generalSubject to subparagraph (B), amounts appropriated by
			 subsection (a) of section 310 of the Supplemental Appropriations Act, 2009 that
			 remain available for obligation shall be available for administrative costs in
			 connection with the implementation of the outreach and informational efforts
			 covered by the plan submitted pursuant to paragraph (1) and the conduct of such
			 other outreach and informational efforts as the Secretary considers appropriate
			 to inform eligible members of the Armed Forces and veterans of the benefits
			 available under such section.
					(B)LimitationThe
			 total amount utilized under the authority in subparagraph (A) may not exceed
			 $10,000,000.
					(5)Reports on
			 implementationIn the second and subsequent reports submitted
			 under subsection (h) of section 310 of the Supplemental Appropriations Act,
			 2009 after the date of the enactment of this Act, the Secretary shall include a
			 description and assessment of the outreach and informational efforts conducted
			 with regard to such section, including the outreach and informational efforts
			 under the plan required by paragraph (1). Each report shall include a
			 description of the use, if any, of amounts under paragraph (4) for
			 administrative costs described in subparagraph (A) of that paragraph during the
			 six-month period ending on the date of such report.
				
